Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites a mask, which is excluded in independent claim 1. Specifically, claim 1 limits the inhibition of plant pigment to only occur using lighting conditions. The mask as recited in claim 10 is a method of pigment inhibition that is not a “lighting condition”.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama(English translation of JP4370041)
Regarding claim 13, Kodama teaches a method for providing non-uniform pigment distribution on a plant comprising placing a cover over a entirety of a watermelon(first plant part) and subjecting the watermelon to a first lighting conditions. These first lighting conditions inhibit pigment formation in the watermelon(first plant part). 
Once the growth of the watermelon is almost finished, the cover is removed and a letter shaped light-shielding member S1(mask) is placed on the surface of the watermelon. The shielding member yields a lettered fruit with non-colored region in the shape of the letter and a color-developed region on the rest of the fruit. The lettered region is the third plant part with third light conditions that inhibit pigment accumulation and the rest of the fruit is the second plant part with second light conditions that promote pigment accumulation(see abstract). 
Kodama teaches the use of a cover/mask in order to influence pigment on a watermelon and does not specifically teach that during both the first lighting stage and the second lighting stage inhibition or promotion of pigment accumulation is achieved only through exposure of the first plant part to light irradiation.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
          Therefore, absent evidence of criticality regarding the presently claimed process and given that Kodama meets the requirements of the claimed plant, Kodama clearly meets the requirements of the present claims.

Allowable Subject Matter
Claims 1-9, 16-22 are allowed over the prior art. Kodama teaches the use of a cover and mask to achieve the design and does not only use a first and second lighting stage to achieve the inhibition or promotion of pigment.


Response to Amendment
Applicant’s amendments dated 6/28/2022 overcome the 103 rejections of method claims 1-11, 16-22. However, product claim 13 is now rejected over Kodama as necessitated by amendment. Also see the 112(d) rejection over claims 10 and 11. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791